Citation Nr: 0730635	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury, claimed as headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The issue of service connection for residuals of a head 
injury, claimed as headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a head 
injury in a May 1999 rating decision.  The veteran did not 
file a notice of disagreement with that decision.  

2.  The RO denied service connection for residuals of a head 
injury in a February 2000 rating decision.  The veteran did 
not file a notice of disagreement with that decision.  

3.  The RO denied the veteran's request to reopen his claim 
for service connection for residuals of a head injury in a 
October 2000 rating decision.  The veteran did not file a 
notice of disagreement with that decision.  

4.  The evidence submitted since the October 2000 rating 
decision relates to whether the veteran has any current 
residuals of a head injury in service and raises a reasonable 
possibility of substantiating the veteran's claim.  




CONCLUSIONS OF LAW

1.  The October 2000 RO rating decision denying the veteran's 
request to reopen his claims for service connection for 
residuals of a head injury is final.  38 C.F.R. §§ 3.104, 
20.1103 (2000).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for residuals of a head 
injury, claimed as headaches.  38 U.S.C.A. § 7104(b)(West 
2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The decision below reopens the veteran's 
claim for service connection for residuals of a head injury 
and remands the claim for additional development.  Therefore, 
at this time there can be no prejudice in adjudicating the 
claim due to any defect associated with VA compliance with 
the duties to notify or to assist.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2007).  

A substantive appeal must be filed within 60 days from the 
date the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. 
§ 20.302(b)(2007).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).  

Factual Background and Analysis.  The veteran filed his claim 
for service connection for residuals of a head injury in 
April 1999.  The RO denied the claim in a May 1999 rating 
decision.  A May 1999 letter from the RO to the veteran 
informed him his claim had been denied.  The veteran did not 
filed a notice of disagreement within one year of the date he 
was notified of the May 1999 rating decision.  The 
communications from the veteran received within one year of 
the May 1999 notice did not express disagreement with the 
rating decision.  38 C.F.R. § 20.201 (1998).  As no notice of 
disagreement was submitted, the May 1999 rating decision is 
final.  38 C.F.R. § 3.104, 20.1103 (1998).  

In January 2000, the veteran requested his claim for service 
connection be reopened.  A February 2000 rating decision 
again denied the claim.  A February 2000 letter to the 
veteran enclosed the rating decision.  The communications 
from the veteran received within one year of the February 
2000 notice did not express disagreement with the rating 
decision.  38 C.F.R. § 20.201 (1999).  As no notice of 
disagreement was submitted, the February 2000 rating decision 
is final.  38 C.F.R. § 3.104, 20.1103 (1999).  

The RO received a statement in support of the veteran's claim 
in May 2000.  He asked that his claim for both knees be 
reevaluated and again stated he sustained a head injury in 
December 1973.  In June 2000, the RO sent a letter to the 
veteran explaining that his claim for a head injury had been 
denied in February 2000 because no permanent residuals of his 
head injury were shown.  In September 2000, the veteran again 
requested that his claim for "brain injury" be reopened.  
An October 2000 rating decision denied the request to reopen 
the veteran's claim as new and material evidence had not been 
submitted.  An October 2000 letter notified the veteran of 
the October 2000 rating decision.  The veteran did not file a 
notice of disagreement and his communications with the RO 
dated within one year of the October 2000 notice did not 
express disagreement with the October 2000 rating decision.  
The October 2000 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (2000).  

This appeal arises from a July 2003 rating decision that 
denied the veteran's request to reopen his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The October 2000 rating decision is the 
last final disallowance of the claim, and the Board will 
compare the evidence submitted prior to October 2000 with the 
evidence submitted since that date.  

In October 2000, the evidence in the claims folder included 
the veteran's service medical records.  The only reference in 
the service medical records to complaints of headaches 
appears in September 1973 records of treatment for sinusitis 
and headaches.  On December 18, 1973, service medical records 
indicate the veteran was treated for a laceration on the left 
side of his head, that was caused by a blackjack.  A three 
centimeter laceration of the left parietal area extending 
thru the galea was noted.  The wound was debrided and the 
galea was closed.  The examiner noted there had been no loss 
of consciousness.  The veteran was ordered to return to have 
the sutures removed on December 26, 1973.  Service medical 
records reveal that on December 26, 1973, the sutures were 
taken out from the left parietal area.  The August 1974 
separation examination indicated the neurological evaluation 
was normal.  

Also in the claims folder were records from the New Orleans 
VA Medical Center dating from 1999.  They included a computed 
tomography (CT) scan of the head performed in October 1999 
which revealed a small less than three millimeter hypodense 
area in the region of the right basal ganglia that might 
represent a prominent Virchow-Rosin space, versus focal 
encephalomalacia secondary to the prior head trauma.  January 
2000 VA records included diagnosis of chronic headaches.  An 
Magnetic Resonance Imaging (MRI) of the brain stem in July 
2000 was also in the claims folder.  September 2000 VA 
neurology notes reveal there appeared no neurologic cause for 
the veteran's pain.  His pain was inconsistent with the 
results of the MRI.  

The evidence submitted since October 2000 includes the report 
of a VA examination of the veteran in January 2003 that 
concluded with a diagnosis of "headaches on mixed basis."  
A February 2003 VA examination report included diagnosis of 
headache, status post head injury, status post traumatic 
headache, and a June 2003 VA neurological examination 
included a diagnosis of posttraumatic migraine.  In their 
essence, these reports may be interpreted as relating the 
veteran's current headaches to his in-service head injury.  
As such, these records relate to an unestablished fact and 
raise a reasonable possibility of substantiating the 
veteran's claim.  

As new and material evidence has been submitted, the claim 
for service connection for residuals of a head injury, 
claimed as headaches is reopened.  


ORDER

The claim for service connection for residuals of a head 
injury, claimed as headaches, is reopened.  To this extent 
only the veteran's appeal is granted.  


REMAND

In determining whether evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  When adjudicating a claim 
on the merits, the determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  VA records include current diagnosis of chronic 
headaches.  Service medical records indicate the veteran was 
hit in the head with a blackjack and sustained a laceration 
in December 1973.  What is in question is whether there is a 
nexus between the incident in service and the currently 
diagnosed headaches.  

In reviewing the VA examination reports that link the 
headaches to service, the Board notes these reports recount a 
history regarding the level of the veteran's consciousness at 
the time of the injury that is inconsistent with the records 
contemporaneous with the injury.  While the veteran has been 
afforded several VA examinations, none of them include a 
medical opinion which is clearly based on a review of the 
claims folder and the service medical records.  The veteran 
must be afforded a VA examination to obtain a medical opinion 
based on the medical history reflected in the records.  

Moreover, in April 2003, the veteran's representative 
informed the RO the veteran was receiving Social Security 
benefits .  No request has been made for the veteran's 
medical records from the Social Security Administration.  As 
these could be relevant, this should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is asked to identify all 
health care providers who have treated 
him since April 2004 for residuals of a 
head injury.  VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  VA should arrange of the veteran to 
have a neurological evaluation.  The 
claims folder is to be made available in 
conjunction with the examination.  The VA 
examiner is asked to review the service 
medical records, including the December 
1973 service medical records of treatment 
for a laceration and VA post service 
treatment records including an October 
1999 CT scan of the head and the report 
of a July 2000 MRI of the brain stem.  

The VA examiner is asked to answer the 
following question:  Is it at least as 
likely as not (50 percent probability) 
that the veteran's current headaches are 
related to service, including the head 
injury sustained in December 1973?

The examiner is asked to provide his 
reasons for any opinion expressed.  If 
the record is insufficient to provide a 
basis for rendering an opinion, the 
examiner is asked to specifically note 
that in his report.  

4.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


